DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10,701,304. This is a statutory double patenting rejection.
Claim13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 10,701,304. This is a statutory double patenting rejection.
Claim14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 10,701,304. This is a statutory double patenting rejection.
Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 10,701,304. This is a statutory double patenting rejection.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,701,304.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader recitation of claim 1 of U.S. Patent No. 10,701,304.  A mapping of the corresponding claims appears below.

Regarding claim 1, claim 1 is a broader recitation of claim 1 of US 10,701,304.  Please see the chart below
Present application (16/881,462)
Reference Patent (10,701,304)
Notes

An artificial window system, comprising:
Identical
A camera sensor for capturing a plurality of image frames representative of an outdoor environment;
A camera sensor for capturing a plurality of image frames representative of an outdoor environment;
Identical
An artificial window device including at least a first display panel for displaying at least a portion of the plurality of image frames; and a controller to:
An artificial window device including at least a first display panel for displaying at least a portion of the plurality of image frames; a window covering, the window covering having a section to obscure a portion of the first display panel from user view; and a panel driving including a controller to:
Broader recitation
Receive a video signal and cause the first display panel to display at least a portion of the video signal; identify a region of the first display panel obscured from user view; and transition the identified region of the first display panel obscured 




Regarding claim 2, claim 2 is a broader recitation and obvious variation of claim 2 of US 10,701,304.  Claim 2 adds further limitations to claim 1 and is a broader recitation and obvious variation of claim 2 of US 10,701,304.

Regarding claim 3, claim 3 is a broader recitation of claim 3 of US 10,701,304.  Claim 3 adds further limitations to claim 1 and is a broader recitation of claim 3 of US 10,701,304.

Regarding claim 4, claim 4 is a broader recitation of claim 4 of US 10,701,304.  Claim 4 adds further limitations to claim 1 and is a broader recitation of claim 4 of US 10,701,304.

Regarding claim 5, claim 5 is a broader recitation of claim 5 of US 10,701,304.  Claim 5 adds further limitations to claim 4 and is a broader recitation of claim 5 of US 10,701,304.

Regarding claim 6, claim 6 is a broader recitation of claim 6 of US 10,701,304.  Claim 6 adds further limitations to claim 5 and is a broader recitation of claim 6 of US 10,701,304.


Regarding claim 8, claim 8 is a broader recitation of claim 8 of US 10,701,304.  Claim 8 adds further limitations to claim 1 and is a broader recitation of claim 8 of US 10,701,304.

Regarding claim 9, claim 9 is a broader recitation of claim 9 of US 10,701,304.  Claim 9 adds further limitations to claim 1 and is a broader recitation of claim 9 of US 10,701,304.

Regarding claim 10, claim 10 is a broader recitation of claim 10 of US 10,701,304.  Claim 10 adds further limitations to claim 9 and is a broader recitation of claim 10 of US 10,701,304.

Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,701,304.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 11 of the instant application is a broader recitation of claim 11 of U.S. Patent No. 10,701,304.  A mapping of the corresponding claims appears below.


Present application (16/881,462)
Reference Patent (10,701,304)
Notes
An artificial window system, comprising: 
An artificial window system, comprising:
Identical
At least one display panel;
At least one display panel;
Identical
At least one lighting panel coupled to the display; and 
At least one lighting panel coupled to the display; 
Identical
A controller for extracting outdoor lighting information from a video signal, and providing a lighting control output signal in response to the outdoor lighting information to cause the at least one lighting panel to provide a light output mimicking outdoor lighting conditions represented in the video signal.
A controller for extracting outdoor lighting information from a video signal, and providing a lighting control output signal in response to the outdoor lighting information to cause the at least one lighting panel to provide a light output mimicking outdoor lighting conditions represented in the video signal; and a power management controller for selectively transitioning a region of the at least one display panel into a low-power mode based on detecting a region of the at least 



Regarding claim 15, claim 15 is a broader recitation of claim 14 of US 10,701,304.  Claim 15 adds further limitations to claim 11 and is a broader recitation of claim 14 of US 10,701,304.

Regarding claim 16, claim 16 is a broader recitation of claim 15 of US 10,701,304.  Claim 16 adds further limitations to claim 11 and is a broader recitation of claim 15 of US 10,701,304.

Regarding claim 17, claim 17 is a broader recitation of claim 16 of US 10,701,304.  Claim 17 adds further limitations to claim 11 and is a broader recitation of claim 16 of US 10,701,304.

Regarding claim 18, claim 18 is a broader recitation of claim 17 of US 10,701,304.  Claim 18 adds further limitations to claim 11 and is a broader recitation of claim 17 of US 10,701,304.

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,701,304.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is a broader recitation of claim 19 of U.S. .

Regarding claim 19, claim 19 is a broader recitation of claim 19 of US 10,701,304.  Please see the chart below
Present application (16/881,462)
Reference Patent (10,701,304)
Notes
A computer-implemented method of power management for an artificial window having a first display panel, the method comprising:  
A computer-implemented method of power management for an artificial window having at least a first display panel and an associated lighting panel, the method comprising:  
Broader recitation
Receiving, by a controller, a signal indicating a region of the first display panel is obscured from user view; and
Receiving, by a controller, a signal indicating a region of the first display panel is obscured from user view; and
Identical
Sending, by the controller, a first signal to cause the first display panel to transition into a low-power mode, wherein transitioning to a low-power mode includes dimming a backlight associated with the region of the first display panel obscured from view.
Sending, by the controller, a first signal to cause the first display panel to transition into a low-power mode, wherein transitioning to a low-power mode includes dimming a backlight associated with the region of the 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basso et al. US 8,259,178.

Re claim 11, Basso discloses an artificial window system (figures 1-5) comprising: at least one display panel (virtual window) (figures 4,8; col. 6, line 55-col. 7, line 13; col. 8, lines 21-47); at least one lighting panel (lighting elements of display) coupled to the display (col. 8, lines 21-47); and a controller (120) for extracting outdoor lighting information from a video signal (the system receives an environment feed which includes a video feed including extra AV elements such as ambient light and the system 

Re claim 15, Basso further discloses that the video signal is provided by a mobile computing device (figure 5), and the video signal comprises a downloaded video file, a video previously recorded by the mobile computing device, or a live video from a camera sensor of the mobile computing device (environmental feed aggregator 508 can send and receive environmental feeds via CCTV, video over IP, stored video, etc.) (col. 7, lines 14-46).

Re claim 17, Basso further discloses that the controller is configured to send a signal to cause at least one or more of a change in air flow for a surrounding environment, output of audio, and/or a heating ventilation and air conditioning system to adjust operation (environment feeds can also be non visual outputs such as audio 710, or a fan 712 to create a breeze) (figures 5,7; col. 4, lines 10-13, col. 7, line 59-col. 8, line 20).

Re claim 18, Basso further discloses that the artificial window system is located .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Basso et al. US 8,259,178 in view of McGrath et al. US 9,342,467.

Re claim 16, Basso discloses the artificial window system of claim 11 wherein the at least one display panel comprises at least a first display device and a substantially transparent layer disposed over the first display device (col. 5, lines 6-11, col. 6, lines 30-34, col. 11, lines 34-42), and wherein a frame portion is disposed over the transparent layer (col. 4, lines 34-35, col. 8, lines 21-47, the frame portion including a 
However, McGrath discloses a virtual window system (figures 1-3) comprising a frame (30) and light sources (40/42) disposed in a cavity (34) to emit light along a light path (figure 2) towards a LED/LCD monitor (20) to provide in-line illumination (col. 3, line 60-col. 4, line 13, col. 5, line 24-col. 6, line 20).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Basso reference by including one or more light sources disposed in a cavity to emit light along a light path towards a transparent layer to provide in-line illumination.  Doing so would provide a virtual window system that provides a calming effect to a mental state of occupants (McGrath: col. 4, lines 54-62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kohlmeier-Beckmann US 2018/0068170 discloses a virtual window device for use in an airplane.
All of the references listed below are included as prior art made of record and not relied upon because they were cited as prior art in parent application 16/008,504.
Basso et al. US 2013/0007638
Riedel US 2017/0094167

Jong US 2005/0280706
Singhar US 2012/0288139
Seabury et al. US 2013/0165741
Staats et al. US 2009/0273302
Iwagaki et al. US 2015/0170604
Knight US 2017/0098332
Neulander US 2019/0311467
Posa US 10,063,848

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/KELLY L JERABEK/Primary Examiner, Art Unit 2699